Dissenting Opinion by
Spaeth, J.:
The hearing judge in his opinion found that the “three police officers surround[ed] and follow[ed] the defendant, in effect, illegally restricting his freedom by their threatening actions.” He further found that it was this' “coercion of the police officers who confronted the three males on pure suspicion and without any probable cause” that caused the abandonment of the heroin. In reversing, the majority not only ignores these findings, but makes its own, contrary, findings, stating that “the narcotics were dropped even before the police had approached the appellee and before any active, unlawful, or improper. police conduct focusing on appellee took place.” I do not think that is the role of an appellate court. Commonwealth v. Bundy, 458 Pa. 240, 244, 328 A.2d 517, 520 (1974); Commonwealth v. Sharpe, 449 Pa. 35, 44, 296 A.2d 519, 524 (1972).
Hoffman, J., joins in this opinion.